There is enough in the record in this case to show that it originated in the justice court for an amount less than $200, but there is no transcript in the record from the justice court, no final judgment of that court, and no appeal bond from the justice court to the county court. For these reasons, it is not made to appear that the county court had jurisdiction to try this case, and, that court having no jurisdiction, we are without appellate jurisdiction.
For the reasons stated, the appeal in this case is dismissed.
Appeal dismissed.